Citation Nr: 1612184	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-00 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus (flat feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Army from October 1968 to December 1969 and had additional service with the Army National Guard.  He had service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the St. Petersburg, Florida, Regional Office (RO) which denied service connection for bilateral flat foot because no new and material evidence had been submitted since the RO first denied the claim for service connection in April 1988.  

In August 2013 the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In December 2013, the Board reopened the claim and remanded the issue of service connection to the RO for additional action.


FINDING OF FACT

Bilateral pes planus preexisted entry onto active duty and did not increase in disability while in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1101, 1153, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.306 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim.  VA has issued several notices to the Veteran including a January 2008 notice which informed him of the evidence generally needed to support claims for service connection for a flat foot condition; what actions he needed to undertake; and how VA would assist him in developing his claims.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes.  The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim. For these reasons, the Board finds that the VA's duties to notify and to assist as to the issue of service connection for bilateral pes planus have been met.

Finally, the Board remanded the matter on appeal in December 2013 for additional development, including obtaining an addendum medical opinion from a VA examiner, and issuing a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  Accordingly, a VA examiner provided a thorough medical opinion in February 2014 and the RO issued an SSOC in May 2014.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  




II.  Service Connection

The Veteran contends that use of combat boots during service aggravated his documented pes planus and caused his arches to fall over time.

A veteran is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304 (2015).  

If a condition is noted upon entrance, 38 U.S.C.A. § 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The report of the Veteran's September 1968 physical examination for service entrance states that he had pes planus.  It was noted that his disorder was not symptomatic at that time and was not considered disqualifying.  Based on the notation upon service entry, the Board finds that he had bilateral pes planus upon entry onto active duty.  Thus, the remaining question is whether it underwent a permanent increase in severity as a result of service.  The Board finds that it did not.  

On his December 1969 report of medical history at service separation, the Veteran indicated that he had "foot trouble."  The report of his December 1969 physical examination for service separation conveys that his foot trouble was cramps during basic training but that he had no complications and no sequelae.  On his August 1978 report of medical history at service entrance for enlistment in the Army National Guard, the Veteran indicated that he did not have foot trouble and his physical examination for service entrance at that time indicated that everything was normal.  Thus, these records do not support the claim that the condition was aggravated during service.  

Similarly, the post-service evidence does not support a finding of in-service aggravation of the bilateral foot disability.  

At his August 2013 hearing, the Veteran testified that he did not receive treatment for his pes planus.  

In January 2014 the Veteran was afforded a VA examination for his pes planus.  The Veteran complained of intermittent pain, which is exacerbated by prolonged standing and ambulation.  He also stated that he sometimes has swelling in his foot.  The examiner diagnosed bilateral pes planus.  In an April 2014 opinion, the examiner opined that pes planus was not aggravated by service as the deterioration seen in the tendons in his feet is the same as what would be expected from normal civilian life.  He noted that the subjective and objective findings do not support that there was any acceleration of the degeneration in the Veteran's case.

Because a preponderance of the evidence does not support that the Veteran's pes planus was aggravated by service, service connection is not warranted and the claim must be denied.

ORDER

Service connection for bilateral pes planus is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


